Citation Nr: 1828807	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-01 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome, status post arthroscopic meniscectomy (left knee disability).  

2.  Entitlement to service connection for diabetes mellitus type II (DM II), to include as secondary to a service-connected left knee disability.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) based on service-connected disability.  


REPRESENTATION

Appellant represented by:	Marc S. Whitehead, Attorney at Law


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1988 to March 1992.

The Board notes that the Veteran submitted a notarized statement in November 2016 stating that he had been unemployed for three years because he was unable to, inter alia, walk.  See Veteran's Statement in Correspondence received on November 8, 2016.  The United States Court of Appeals for Veterans Claims (Court) has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a TDIU request in which the disability is already service connected is not a separate claim for benefits, but rather is part of a claim for increased compensation); 38 C.F.R. § 3.400 (2016).  Here, TDIU is considered part of the Veteran's claim for entitlement to an increased rating for a left knee disability based on the Court's holding in Rice v. Shinseki.  22 Vet. App. at 453.  Given such, the Board has jurisdiction over this claim, and the issue is listed on the title page.

The issue of entitlement to a rating in excess of 10 percent for the Veteran's left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's DM II was not shown during active service, or within one year of separation from service, and the weight of the evidence fails to establish that the Veteran's current DM II is etiologically related to his active service.  

2.  The Veteran's DM II is not proximately due to, a result of, or aggravated by, his service-connected left knee disability.  

3.  Obesity is not an "intermediate step" between the Veteran's service-connected knee disability and DM II, because the knee disability is not the proximate cause of the Veteran's obesity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM II, to include as secondary to service-connected residuals of left knee have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) defines the obligations of the VA to notify the Veteran in substantiating his claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided the required notice in the July 2011, October 2011, and April 2013 letters.  Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notice obligations. 

The VCAA also imposes obligations on the VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.  In this case, the Veteran was provided notice letters in July 2011, October 2011, and April 2013 informing him of both his obligations and the VA's obligations.  The Board finds that all necessary assistance has been provided to the Veteran.  

The duty to assist also requires that when a VA examination is conducted it must be adequate.  The Veteran underwent VA examinations in connection with his claim for service connection for DM II in May 2013 and in July 2016.  Upon review of the examination reports, the Board observes that the VA examiners reviewed the Veteran's medical history, recorded current complaints, and rendered appropriate diagnosis and opinions consistent with the total evidence of record.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). Moreover, the July 2016 VA examiner reviewed the claims file and medical literature, and provided a detailed opinion addressing the etiology of the Veteran's DM II.    

In finding the VA examinations are adequate, the Board considered whether the opinions complied with the VA's Office of General Counsel (OGC) opinion which, in part, stated that obesity may serve as an "intermediate step" between a service-connected disability and a current disability.  See VAOPGCPREC 1-2017.  
The Board finds the July 2016 VA examination is adequate because it complies with OGC's immediate step factors as discussed in more detail below.  

Having found that the VA examinations and reports have complied with requirements discussed above, the Board finds the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

II.  Service Connection Claim

The Veteran contends that he developed DM II as a result of injuring his left knee during active service.  Specifically, the Veteran stated in August 2011 that he underwent surgery for a torn meniscus while in service and that "[a]fter being discharged from the military I experienced my knee [b]uckling, given away and swelling which deter[ed] me from exercising properly.  This led to me gaining weight which eventually led me to being diagnosed with Type 2 diabetes."  See VA Form 21-4138, Statement in Support of Claim.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013) ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Background

The Veteran's STRs do not contain any diagnosis or treatment for DM II.  In August 1991, while on active service, the Veteran was placed on a weight control program and advised to lose 15 pounds within three months.  See STR - Medical received on July 21, 2011, Memorandum on August 29, 1991.  During a dental examination in April 1992, the Veteran denied being diagnosed or treated for DM II.  At his separation examination, the Veteran's blood glucose level was negative and he had a normal endocrine system examination.  

The post-service evidence confirms the Veteran's blood glucose level as recorded as 294 in December 1998.  See Private Treatment Record received on September 6, 2016.  In February 2001, the Veteran reported that he was diagnosed with DM II a year and a half ago.  See Private Treatment Record from Dr. A.H., received on October 24, 2012.  The Veteran reported symptoms of polyuria, nocturia, and weight loss within the past 3 months.  He further reported a family history of diabetes.  He was diagnosed with uncontrolled diabetes, prescribed Glucovance, and referred for additional diagnostic testing.  Id.  

In January 2005, the Veteran complained of pain and tenderness in his bilateral extremities.  See Private Treatment Record from Dr. V.T., received on November 15, 2011.  He also reported that his DM II was well controlled, "but has not checked his sugar in the last 2-3 months."  He was assessed with gouty arthritis and given a trigger point cortisone injection.  

VA treatment records indicate that the Veteran was hospitalized for a toe amputation in May 2011 and was assessed with osteomyelitis and uncontrolled DM II with neurological manifestations.  See VAMC Report of Hospitalization.  In June 2011, the Veteran's VA treatment records from Houston VA Medical Center listed DM II as an active problem.  See CAPRI, received on July 7, 2011.  

In a buddy statement submitted in August 2011, the Veteran's wife stated that the Veteran was diagnosed with DM II after being discharged from service, and that he was unable to exercise due to problems with his knees.  See Buddy Statement from M.O., received on September 2, 2011. 

The Veteran was hospitalized for hypertensive crisis in October 2011.  See VA Treatment Record, Houston VAMC in CAPRI received on November 4, 2011.  During an endocrinology consultation in December 2011, the Veteran was treated for uncontrolled DM II.  See VA Treatment Record, Houston VAMC in CAPRI received on December 30, 2011.  The Veteran also reported that he was diagnosed with DM II 20 years ago, but the VA clinician noted that this condition "(had been untreated for many years prior to coming to our VA last year) and that his disease progressed significantly over that time due to non-treatment.)"  Id.  Houston VAMC, Addendum dated December 1, 2011.   

In May 2013, the Veteran was afforded a VA examination in connection with his claim for service connection for DM II.  See May 2013 VA Compensation and Pension (C&P) Examination for Diabetes DBQ.  The VA examiner diagnosed the Veteran with DM II with additional complications including peripheral vascular disease.  The Veteran reported that symptoms of DM II began in December 1992 including increased urination and urinary tract infections.  Id.  The VA examiner opined that the Veteran's DM II was less likely than not related to the Veteran's service-connected knee disability.  As rationale for this opinion, the VA examiner stated, "there is no known connection between Diabetes Mellitus and patellofemoral pain syndrome of the left knee status post arthroscopic meniscectomy."  

The Veteran was afforded a second VA examination in July 2016 related to his service connection claim for DM II.  See C&P Examination Report, DBQ for Endocrinology Diabetes Mellitus.  The VA examiner provided an extensive review of the Veteran's medical history and concluded that it was "less likely than not the Veteran's diabetes has been permanently worsened or aggravated by his service connected left knee patellofemoral pain syndrome."  Id.  She noted that the Veteran "was first diagnosed with diabetes on 12/08/98, six years after his military separation."  In refuting the Veteran's contention that his inability to exercise due to knee pain led to weight gain and diagnosis of DM II, the VA examiner noted that the medical literature did not clearly support a relationship between weight gain and diabetic disease progression.  The VA examiner further stated, "[c]hanges in the Veteran's weight do not correspond to changes in A1C levels that would be anticipated, if an increase in the Veteran's weight worsened his already elevated blood sugars."  Id.  

Analysis

Direct Service Connection

In the present case, the Board finds that the Veteran has a current disability of DM II.  As noted above, the Veteran has a history of diagnosis and treatment for DM II dating back to 1998.  Thus, the first element of service connection is met.

The second element of service connection, in-service occurrence, is not met.  Specifically, the Veteran's STRs do not contain any indication that the Veteran was diagnosed, treated, or complained of any symptoms related to DM II.  Additionally, the Veteran did not serve in Vietnam and there is no evidence that he was exposed to any herbicide agents for the purpose of presumptive service connection due to Agent Orange exposure.  

An in-service occurrence may also be established on a presumptive basis for certain diseases including diabetes mellitus, if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the Board notes that the May 2013 VA examiner stated the Veteran reported symptoms of diabetes mellitus in December 1992, however, there is no medical evidence in the record that the symptoms manifested to a 10-percent degree within one year from the Veteran's discharge, especially where there is no evidence of record that at the time his diabetes was manageable by a restricted diet.  See 38 C.F.R § 4.119, Diagnostic Code 7913.  In fact, the Veteran's private medical treatment and the July 2016 VA examiner indicate that the Veteran was first assessed with diabetes mellitus in 1998, which is six years after the Veteran separated from service.  Thus, the Board finds the evidence does not establish an in-service occurrence or injury.  Therefore, the second element of service connection is not met.  

Regarding the third element of service connection, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability, the Board finds that the medical evidence of record is against finding a nexus between the Veteran's DM II and his active service.  Indeed, neither the May 2013 nor the July 2016 VA examinations provide the necessary connection between the Veteran's DM II and his active service.

Since there is no competent evidence of in-service exposure to herbicide agents or hazardous chemicals, and since the Veteran's treatment records are negative for any treatment, complaints, or diagnoses of DM II, a nexus between the Veteran's current diseases and his active service cannot be established.

Additionally, since the evidence does not establish the existence of diabetes during service, the Veteran has not established service connection by chronicity.  Because in order to establish service connection by chronicity, the claimant must demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  38 C.F.R. § 3.303(b).  

The Board has also considered continuity of symptomatology.  Because the Veteran's STRs do not confirm that he was diagnosed with DMII during service, and post-service treatment records do not show the Veteran's DM II manifested within one year of separation from service, the Veteran is not able to establish service connection by continuity of symptomology.  See Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013)("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology." (citation omitted).

In addition, the Veteran does not contend and the evidence of record does not establish that his DM II is directly caused or related to his active service.  

Therefore, based on the foregoing, the Veteran's claim of entitlement to service connection for DM II is denied.  In reaching this conclusion, the Board considered the benefit of the doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107.  

The Board acknowledges that it has considered the Veteran's lay statements that his DM II was caused by service.  However, the record does not demonstrate that the Veteran has special training in or acquired any medical expertise to assert that his DM II is related to service.  The Board thus finds that the Veteran is not competent to state that his DM II is related service.  See Kahana v. Shinseki, 24 Vet App. 428, 435 (2011).  

Secondary Service Connection

The Veteran mainly contends that he is entitled to service connection for DM II, claimed as secondary to his service-connected left knee disability.  

In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As discussed above, the Veteran's diagnosis of DM II qualifies as a current disability.

The second element of secondary service connection, evidence of a service-connected disability, has been satisfied, as the Veteran is service-connected for a left knee disability.  

Unfortunately, the third element of secondary service connection, a medical nexus between the current disability and the service-connected disability, has not been met.

The VA examiner in May 2013 opined that the Veteran's DM III was less likely than not related to the Veteran's service-connected knee disability because there is no known connection between these two conditions.  In July 2016, the VA examiner opined, after a review of the Veteran's STRs, to include his post service treatment records and based on review of medical literature, that the Veteran's DM II was less likely than not aggravated or permanently worsened by the Veteran's service-connected condition.  The VA examiner reasoned that there was no relationship between the Veteran's weight, his service connection left knee, and worsening of diabetes.  

Thus, the Board finds the May 2013 and July 2016 VA examination reports and opinions are highly probative as they are based on sufficient facts and data, as discussed previously, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 302.

The Board considered that the Veteran's lay statement that his DM II was caused by his service-connected left knee disability because he was unable to exercise.  However, the record does not demonstrate that the Veteran has the special training in or acquired any medical expertise to render this opinion.  The Veteran's medical records do contain any findings or medical opinions which support a nexus between his current DM II and his service-connected left knee condition.  Furthermore, while the Veteran is competent to report the symptoms he experiences, he is not competent to ascertain the etiology of his current DM II, and its relation to his service-connected left knee disability.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding the etiology of his DM II.  See 38 C.F.R. § 3.159(a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board also considered the Veteran's wife's lay statement.  The Veteran's wife stated that the Veteran was diagnosed with DM II and was unable to exercise due to problems with his knees suggesting a connection between inability to exercise and DM II.  The Board finds that the Veteran's wife's statement does not establish a connection between his DM II and his service-connected left knee disability and that she is not competent to provide such a medical opinion on the cause of the Veteran's DM II.  See Kahana v. Shinseki, 24 Vet App. at 435; Barr, 22 Vet. App. 303 (lay persons are not competent to opine as to medical etiology or render medical opinions).  

Therefore, because the VA examiners' opinions have more probative weight, the preponderance of the evidence weighs against finding the Veteran's DM II disability is entitled to service connection secondary to the Veteran's service-connected left knee disability.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Obesity as an Intermediate Step

Obesity is not considered a disease for purposes of VA benefits.  See VAOPGCPREC 1-2017 (holding the "longstanding policy of [VA], that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis, is consistent with title 38, United States Code" and "[o]besity per se is not a 'disability' for purposes of 38 C.F.R. § 3.310").  However, although obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct or secondary basis, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis (1) if a previously service-connected disability caused him to become obese; (2) that obesity was a substantial factor in causing secondary disability; and (3) the secondary disability would not have occurred but for the obesity.  See VAOPGCPREC 1-2017.   

The July 2016 VA examiner reported that the Veteran had a history of obesity as noted in the Veteran' Military Personnel Record (MPR), which led to the loss of promotions and was the primary cause of separation from service.  The Veteran's MPR included a notation that "there was no pathological reason for [the Veteran's] obesity."  See MPR received in September 2011.  The VA examiner also found that the Veteran had a normal knee examination and no diabetes at the time of his separation from service 1992.  The examiner noted that the Veteran was diagnosed with diabetes in 1998 and the earliest post-service complaint of knee pain was in 2012.  Based on an extensive review of the record, the VA examiner concluded that "there was no relationship between the Veteran's weight, his [service-connected] knee condition, and worsening of diabetes."  Thus, the first prong of the "immediate step" test i.e. whether the left knee disability caused the Veteran's obesity is not met.  

The OGC defined substantial factor as "when there are multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bring[ing] about the harm."  See VAOPGCPREC 1-2017 (internal citations omitted.)  Here, the question is whether obesity is a substantial factor in causing DM II.  

The July 2017 VA examiner provided medical literature that states the relationship between weight gain and diabetes progression is uncertain.  The VA examiner also noted that "changes in the Veteran's weight do not correspond to changes in A1C levels that would be anticipated, if an increase in the Veteran's weight worsened his already elevated blood sugars."  See July 2013 VA Examination report.  Therefore, it cannot be said that the Veteran's weight was a substantial factor causing DM II, where the relationship between obesity and DM II is unclear at best.    

The VA examiner also addressed the third prong of the immediate step test, whether the claimed DM II would not have occurred but for obesity.  Particularly, the July 2016 VA examiner found no known connection between the Veteran's obesity and DM II as discussed above.  Thus, the third prong of the "intermediate step" is not met.  Given such, the Board finds that obesity is not an "intermediate step" between the Veteran's service-connected knee disability and the claimed DM II.

Representative Brief Arguments 

The Veteran's attorney submitted a Response to Supplemental Statement of the Case in January 2017 and argued that the July 28, 2016 VA examination report was inadequate.  Specifically, the attorney contends the VA examiner erroneously stated that the Veteran did not complain of knee pain and concluded "this absence of complaint reveals that the Veteran's knee must not having been limiting him from physical activity thus, left knee pain is not the cause of inactivity and resulting weight gain."  See Correspondence received on January 25, 2017.  However, the attorney's argument is inaccurate.  The VA examiner provided a detailed explanation of the Veteran's entire medical history including service treatment records and private and VA treatment records noting the Veteran's subjective complaints and stating that the first objective evidence of left knee pain was noted in July 2012.  The VA examiner also stated, "[t]he only VA record since at least 2013 which showed multiple complaints, including 'severe' knee pain, was at March 2016 podiatry app[ointment]t.  However, there are no VA or private treatment records which showed the Veteran was seeking [follow up for knee pain]."  See July 2018, VA Compensation and Pension (C&P) Examination report for Disability Benefits Questionnaire (DBQ) for Endocrinology Diabetes Mellitus.  

Thus, the attorney's argument that the VA examiner did not adequately consider the Veteran's complaints of knee pain is inaccurate.  The Board finds the July 2016 VA examination report and opinion were based on a thorough review of the medical record, is based on the Veteran's prior medical history and examinations, and provides a reasoned medical judgment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")  

The Veteran's attorney also stated several medical opinions as it pertains to DM II.  Notably, the attorney stated that the Veteran's "knee pain has done its damage to his pancreas and hormone levels.  His fluctuating weight is a result of aggravation of his diabetes initially highly complicated by his inactivity and knee pain."  See Correspondence received on January 25, 2017.  The Board finds that the Veteran's attorney is not competent to provide medical opinions.  In his argument contesting the July 2016 VA examination, the Veteran's attorney correctly acknowledges that the "VA states that our firm is not competent to give medical opinion as to diagnosis and causation.  We understand and agree with this statement."  Id.  However, the Veteran's attorney has not provided any evidence that he has any special medical expertise to provide a medical opinion as to whether the Veteran's diabetes is related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the attorney's statements are outweighed by highly probative VA examinations and are not competent for the purpose of establishing the etiology of the Veteran's DM II.

The Board notes the Court recently upheld a Board decision which declined to accept a Veteran's attorney's medical opinion, and stated that because the attorney who was a medical professional "would even attempt to submit his own medical opinion in the text of an 'appeal brief' is emblematic of the confusion that the advocate-witness rule is intended to prevent[]."  See Harvey v. Shulkin, No. 16-1515, 2018 U.S. App. Vet. Claims LEXIS 137 (February 7, 2018)(citing Model Rule of Professional Conduct 3.7).  

Finally, the Veteran's attorney  argued that the VA examiner failed to "consider numerous factors involved in his weight gain, glucose control and levels of inactivity."  See Correspondence received on January 25, 2017.  However, a review of the July 2016 VA examination report clearly shows the VA examiner provided an extensive review of the Veteran's STRs and post-service treatment records and considered multiple factors including the presence or absence of the Veteran's sugar in urine, recent weight loss or gain, excessive thirst, blood glucose and A1C levels, and other symptoms of DM II.  Thus, the Veteran's attorney's argument is unavailing.  Moreover, the Veteran's attorney does not expressly state which factors the VA examiner failed to consider.  Thus, the Veteran's attorney's arguments do not provide a basis to find the VA examiners' opinions are inadequate and do not constitute competent medical opinions for the purpose of establishing service connection for DM II.  

Based on the aforementioned, the Board concludes that the preponderance of the evidence is against the claim, and thus, the benefit-of-the-doubt doctrine does not apply.  Given such, entitlement to service connection must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for DM II, to include as secondary to service-connected left knee disability is denied.


REMAND

1.  Left Knee Disability

Although further delay is regrettable, the Board finds a remand is necessary in this matter for further evidentiary development.  

The Veteran underwent a VA Examination in August 2016 to assess the severity of his left knee disability.  See C&P VA Examination Report, Knee and Lower Leg DBQ.  The VA examiner opined that the Veteran was confined to a wheelchair primarily due to poorly controlled diabetic neuropathy but noted that "it is not clear whether the knee or the neuropathy cause the falling."  Id.  Thus, the VA examiner has not clearly indicated whether the Veteran's inability to walk or instability is attributed to diabetic neuropathy or his service-connected left knee disability.  This is a critical point because if the symptoms from the non-service-connected disorders cannot be distinctly separated from the symptoms from the service-connected disorder, than all of the symptomatology is to be considered when rating the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)(holding that when claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  As such, a new VA examination is warranted.

The Board also finds that a remand is warranted, as the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The VA examiner from the August 2016 VA examination also failed to address the Veteran's leg length discrepancy.  This is inconsistent with the prior VA examination from December 2011.  Thus, a remand is warranted to address this discrepancy. 

Additionally, all available VA and non-VA treatment records not already in the evidence of record should be obtained.  38 U.S.C. § 5103A (a)-(c).

2.  TDIU

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim for the left knee disability, as the criteria for TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  Thus, the Board also remands the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from August 2016 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected left knee disability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including imaging studies and range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should elicit from the Veteran, the severity, frequency, duration, or functional loss manifestations of his flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should specifically indicate whether there is any evidence of recurrent subluxation or lateral instability of either knee and, if so, whether such subluxation and/or lateral instability is best described as slight, moderate, or severe; whether the Veteran has symptomatic or removed semilunar cartilage; whether he has frequent episodes of locking in his left knee; and whether his disability is manifested by effusion into the joint.
 
3.  Return the claims file to the August 2016 VA examiner, if available, for a new VA examination to ascertain whether the Veteran has a LEG LENGTH DISCREPANCY.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should opine specifically on whether the Veteran has a LEG LENGTH DISCREPANCY.

a) If the examiner finds that the Veteran does NOT have a leg length discrepancy, the examiner should address the difference in opinion between his findings and the findings of the prior VA examiners from December 2011 finding the Veteran had a leg length discrepancy.

b) If the examiner finds the Veteran HAS a leg length discrepancy, the examiner should opine whether it is at least as likely as not (degree of probability of 50 percent or higher) etiologically related to his left knee disability.

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  After completion of the above, readjudicate the claims, to include TDIU.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


